 

Exhibit 10.1

 

Calyxt, Inc.

Performance Stock Unit award agreement

 

 

Participant: _____________________

Award: ________ Performance Stock Units

 

Grant Date: June 28, 2019

 

THIS PERFORMANCE STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
Grant Date set forth above, by and between Calyxt, Inc., a Delaware corporation
(the “Company”), and the participant named above (“Participant”) setting forth
the terms and conditions of this Award of Performance Stock Units granted to
Participant pursuant to the Calyxt, Inc. 2017 Omnibus Incentive Plan, as may be
amended from time to time (the “Plan”).

1.Grant. Effective on the Grant Date, Participant has been granted the number of
Performance Stock Units indicated above, subject to and pursuant to all terms
and conditions stated in this Agreement and in the Plan. Each Performance Share
Unit shall represent a contingent right to receive one Share as described more
fully herein, to the extent such Performance Share Unit becomes vested and
settled pursuant to the terms of this Agreement in Restricted Stock. Capitalized
terms used herein and not defined shall have the meaning given such terms in the
Plan.

2.Performance Factor; Vesting; Forfeiture.

 

a.

As used in this Agreement, the following terms shall have the respective
meanings:

 

i.

“Performance Factor” shall be equal to the quotient of the Performance Price
divided by the Starting Price expressed as a percentage.

 

ii.

“Performance Price” shall mean the average of (A) the highest weighted average
Fair Market Value per Share for the trading days within any thirty (30) day
period within the Performance Period (the “First Measurement Price”) and (B)
weighted average Fair Market Value per Share for the trading days within the
thirty (30) day period ending on the last day of the Performance Period (the
“Last Measurement Price”); provided that no trading day may be used more than
once in the calculation of the First Measurement Price and the Last Measurement
Price.

 

iii.

“Period Performance Factors” shall be equal to the two quotients of (A) the
First Measurement Price divided by the Starting Price and (B) the Last
Measurement Price divided by the Starting Price, each expressed as a percentage.

 

iv.

“Starting Price” shall mean $12.48.

 

--------------------------------------------------------------------------------

 

 

v.

“Vesting Percentage” shall mean the percentage determined by reference to the
Performance Factor referred to below:

 

 

Performance Factor

Vesting Percentage

Minimum

At least 160.20%

50%

Target

At least 240.35%

100%

Maximum

At least 320.50%

120%

 

To the extent the Performance Factor is less than the Minimum Performance
Factor, the Vesting Percentage shall be zero. To the extent either of the Period
Performance Factors is less than the Minimum Performance Factor, the Vesting
Percentage shall be zero. To the extent the Performance Factor is between
Minimum Performance Factor and Target Performance Factor, the Vesting Percentage
will be between 50% and 100% calculated on a linear basis. To the extent the
Performance Factor is between Target Performance Factor and Maximum Performance
Factor, the Vesting Percentage will be between 100% and 120% calculated on a
linear basis. In no event will the Vesting Percentage exceed 120% regardless of
the Performance Factor.

 

vi.

“Performance Period” shall mean the period from the Grant Date to the three (3)
year anniversary of the Grant Date.

 

vii.

“Settlement Date” means the last day of the Performance Period.

 

b.

On the Settlement Date, the Performance Stock Units will vest and the Company
will issue Participant in settlement of the vested Performance Stock Units such
number of Shares of Restricted Stock equal to the number of Performance Stock
Units covered by this Award multiplied by the Vesting Percentage, rounded down
to the nearest whole Share, which Restricted Stock shall be subject to the
Restrictions during the Restricted Period as provided in Section 6. The value of
any fractional Share shall be paid to Participant in cash equal to the Fair
Market Value of such fractional Share on the Settlement Date. No Restricted
Stock will be issued to Participant prior to the Settlement Date and only then
to the extent the Performance Stock Units are vested in accordance with this
Section 2(b).

 

c.

If the Vesting Percentage shall be zero, the Performance Stock Units shall be
forfeited to the Company without payment of any consideration therefor as of the
Settlement Date and Participant’s rights under this Agreement will terminate
effective as of the Settlement Date. If Participant’s Continuous Service Status
terminates for any reason during the Performance Period, all Performance Stock
Units shall be forfeited to the Company without payment of any consideration
therefor as of the date of such termination and Participant’s rights under this
Agreement will terminate effective as of the date of such termination.

2

--------------------------------------------------------------------------------

 

3.No Rights As Stockholder in Performance Stock Units. Until Restricted Stock is
issued in settlement of the Performance Stock Units on the Settlement Date,
Participant will not be deemed for any purpose to be, or have rights as, a
Company stockholder, including no right to vote or receive dividends with
respect to Shares issuable upon settlement of the Performance Stock Units.

4.Settlement into Restricted Stock. Participant shall be deemed to be the record
owner of the Restricted Stock on the Settlement Date. Certificates evidencing
the Restricted Stock shall be deposited with the Company to be held in escrow
until such Shares are released to Participant or forfeited in accordance with
this Agreement. If any Restricted Stock is forfeited, the Company shall direct
the Company’s transfer agent and registrar for the Shares to make the
appropriate entries in its records showing the cancellation of the certificate
for such Restricted Stock and the Shares represented thereby shall have the
status as authorized but unissued Common Stock.

5.Restricted Stock. During the period from the Settlement Date and until the two
(2) year anniversary of the Settlement Date (the “Restricted Period”) and
subject to earlier termination of the Restricted Period or forfeiture of the
Restricted Stock as provided herein, the Restricted Stock, and all rights with
respect to the Restricted Stock, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise encumbered or disposed of, whether
such disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect and shall be subject to the risk of forfeiture contained
in Section 6 of this Agreement (such limitations on transferability and risk of
forfeiture being herein referred to as “Restrictions”), but Participant shall
have all other rights of a stockholder of the Company with respect to the
Restricted Stock, including, but not limited to, the right to vote and receive
dividends on the Restricted Stock.

6.Forfeiture of Restricted Stock; Lapse of Restrictions. If Participant’s
Continuous Service Status terminates for any reason during the Restricted
Period, except as provided in Section 8, all Restricted Stock shall be forfeited
to the Company without payment of any consideration therefor as of the date of
such termination and Participant’s rights under this Agreement will terminate
effective as of the date of such termination. Upon lapse of the Restrictions
following the Restricted Period, the Company shall, as soon as practicable
thereafter, deliver to Participant a certificate for the Shares with respect to
which the Restrictions have lapsed or direct the Company’s transfer agent and
registrar to credit Participant’s book entry account with such number of Shares;
provided that Participant shall be deemed to be the record owner of the Shares
on date the Restrictions lapse.

7.No Transferability of Performance Stock Units; Effect of Death. The
Performance Stock Units and all rights with respect to the Performance Stock
Units shall not be sold, assigned, transferred, exchanged, pledged, hypothecated
or otherwise encumbered or disposed of, whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect. Any
distribution or delivery required to be made to Participant under this Agreement
will, if Participant is then deceased, be made to the administrator or executor
of Participant’s estate. Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and (b)
evidence satisfactory to the Company to establish the validity of the transfer
and compliance with any laws or regulations pertaining to said transfer.

3

--------------------------------------------------------------------------------

 

8.Triggering Event. If a Triggering Event occurs at any time during the
Performance Period, (a) the vesting of the Performance Stock Units shall not
accelerate notwithstanding anything to the contrary in the Plan or any agreement
with Participant; (b) the Performance Period will be deemed to have been
terminated immediately before the Triggering Event; (c) if Participant’s
Continuous Service Status is terminated on the date of the Triggering Event or
at any time within the two (2) years following the date of the Triggering Event
either (i) by the Company for Without Cause or (ii) by Participant for Good
Reason, then the Company will pay Participant an amount in cash equal to the
Vesting Percentage (as provided in this Section 8) multiplied by the Performance
Stock Units covered by this Award within thirty (30) days following
Participant’s termination of Continuous Service Status (subject to delay to the
extent required in Section 26 of the Plan or Section 9 of this Agreement);
provided that for the purposes of calculating the foregoing cash amount, the
Vesting Percentage shall be determined based upon a Performance Factor using a
Performance Price equal to the highest per Share price offered to stockholders
of the Company in the transaction constituting such Triggering Event and
provided further that if the resulting Performance Factor that is less than the
Minimum Performance Factor, the Vesting Percentage shall be zero and the
Performance Stock Units and any rights under this Agreement, including under
this Section 8, shall be terminated as of the date of such Triggering Event
without payment of any consideration therefor; and (d) the Performance Stock
Units shall not be settled in Shares and all rights of Participant under this
Agreement and to Shares shall terminate as of date of the Triggering Event and
the sole payment shall be cash. Notwithstanding any other provision of this
Agreement, if a Triggering Event occurs at any time following the Performance
Period but during the Restricted Period, the Restricted Stock issued in
accordance with Section 2(b) will fully (100%) vest and the Restrictions shall
lapse on the Restricted Stock to the extent such Restrictions have not already
lapsed pursuant to Section 6 such that the Restricted Stock will no longer be
subject to the restrictions of, and risk of forfeiture under, this
Agreement.  [Insert in CEO Awards: For the purposes of this Section 8, the terms
“Without Cause” and “Good Reason” have the respective meanings ascribed to them
in the offer letter agreement with Participant dated September 17, 2018, as
modified by Section 15(i) of this Agreement.] [Insert in Other Awards: For the
purposes of this Section 8, the term “Without Cause” has the meaning ascribed to
it in the offer letter agreement with Participant dated [_______] and the term
“Good Reason” has the meaning ascribed to it in Exhibit A, as modified by
Section 15(i) of this Agreement.]  As a condition to receipt of any amounts
under this Section 8, Participant must execute a general release of claims in
favor of the Company, its Affiliates and Subsidiaries, successors and permitted
assigns, and their respective officers and directors in a form provided by the
Company within five (5) business days of termination of Continuous Service
Status. If Participant does not execute the release within the time period set
forth in the release (the “Release Execution Period”), Participant will be
deemed to have waived any right to payment under this Section 8. If the Release
Execution Period begins in one taxable year and ends in another taxable year,
payment will not be made until the beginning of the second taxable year.

9.Administration and Compliance with Section 409A of the Code. This Agreement is
intended to comply with Section 409A of the Code or an exemption thereunder and
will be construed, administered and interpreted in accordance with Section 409A
of the Code. Notwithstanding any other provision of this Agreement, payments and
settlements provided under this Agreement may only be made upon an event and in
a manner that complies with Section 409A of the Code or an applicable exemption.
Any payments under this Agreement that may be excluded from Section 409A of the
Code either as separation pay provided due to an

4

--------------------------------------------------------------------------------

 

involuntary separation from service or as a short-term deferral will be excluded
from Section 409A to the maximum extent possible. Any payments to be made under
this Agreement upon a termination of employment will only be made upon a
“separation from service” under Section 409A of the Code. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A of the Code and in no
event will the Company be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by Participant on account of
non-compliance with Section 409A of the Code.  Notwithstanding any other
provision of this Agreement, if any payment or benefit provided to Participant
in connection with termination of Continuous Service Status is determined to
constitute “non-qualified deferred compensation” within the meaning of Section
409A of the Code and Participant is determined to be a “specified employee” at
that time as defined in Section 409A of the Code, then such payment or benefit
will not be paid until the first payroll date to occur following the six-month
anniversary of the date of termination (the “Specified Employee Payment Date”)
or, if earlier, on Participant’s death. The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date (and
interest on such amounts calculated based on the applicable federal rate
published by the Internal Revenue Service for the month in which Participant’s
separation from service occurs) shall be paid to Participant in lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments will be
paid without delay in accordance with their original schedule.

10.No Right to Continued Service. The grant of this Award shall not be construed
as conferring upon Participant any right to continue his or her employment with
the Company for any period of time, nor does it interfere in any way with
Participant’s right or the Company’s right to terminate that relationship at any
time, for any reason, with or without cause.

11.Not Salary, Pensionable Earnings or Base Pay. Participant acknowledges that
this Agreement shall not be included in or deemed to be a part of (a) salary,
normal salary or other ordinary compensation, (b) any definition of pensionable
or other earnings (however defined) for the purpose of calculating any benefits
payable to or on behalf of Participant under any pension, retirement,
termination or dismissal indemnity, severance benefit, retirement indemnity or
other benefit arrangement of the Company or any Subsidiary or (c) any
calculation of base pay or regular pay for any purpose, without the Company’s
consent.

12.Forfeiture Upon Breach of Certain Other Agreements. Participant’s breach of
any non-competition, non-solicitation, confidentiality, non-disparagement,
assignment of inventions or other intellectual property agreement that
Participant may be a party to with the Company or any Affiliate, in addition to
whatever other equitable relief or monetary damages that the Company or any
Affiliate may be entitled to, shall result in automatic rescission, forfeiture,
cancellation or return of the Performance Stock Units, the Restricted Stock or
any Shares (whether or not vested) held by Participant.

13.Recoupment/Clawback. This Award and this Agreement may be subject to
recoupment or “clawback” as may be required by applicable law, stock exchange
rules or by any applicable Company policy or arrangement, as it may be
established or amended from time to time.

5

--------------------------------------------------------------------------------

 

14.Effect of Agreement. Participant acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the terms of this
Agreement), and hereby accepts this Award and agrees to be bound by its
contractual terms as set forth herein and in the Plan. Participant hereby agrees
to accept as binding, conclusive and final all decisions and interpretations of
the Plan Administrator regarding any questions relating to this Award and this
Agreement. In the event of a conflict between the terms and provisions of the
Plan and the terms and provisions of this Agreement, the Plan terms and
provisions shall prevail.

15.Miscellaneous.

 

a.

Governing Law; Waiver of Jury Trial. This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto shall be governed, construed and interpreted in accordance with the laws
of the State of Delaware, without giving effect to principles of conflicts of
law. BY RECEIPT OF THIS AWARD, THE PARTICIPANT WAIVES ANY RIGHT THAT THE
PARTICIPANT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE PLAN.

 

b.

Participant Undertaking; Acceptance. Participant agrees to take whatever
additional action and execute whatever additional documents the Company may deem
necessary or advisable to carry out or give effect to any of the obligations or
restrictions imposed on either Participant or this Award pursuant to this
Agreement. Participant acknowledges receipt of a copy of the Plan and this
Agreement and understands that material definitions and provisions concerning
this Award and Participant’s rights and obligations with respect thereto are set
forth in the Plan. Participant has read carefully, and understands, the
provisions of this Agreement and the Plan.

 

c.

Dispute Resolution. Any dispute or claim arising out of, under or in connection
with the Plan or any Award Agreement shall be submitted to arbitration in
Delaware and shall be conducted in accordance with the rules of, but not
necessarily under the auspices of, the American Arbitration Association rules in
force when the notice of arbitration is submitted. The arbitration shall be
conducted before an arbitration tribunal, one selected by the Company, one
selected by Participant, and the third selected by the first two. Participant
and the Company agree that such arbitration will be confidential and no details,
descriptions, settlements or other facts concerning such arbitration shall be
disclosed or released to any third party without the specific written consent of
the other party, unless required by law or court order or in connection with
enforcement of any decision in such arbitration. Any damages awarded in such
arbitration shall be limited to the contract measure of damages, and shall not
include punitive damages.

 

d.

Entire Agreement; Enforcement of Rights. This Agreement and the Plan, sets forth
the entire agreement and understanding of the parties relating to the subject
matter herein and therein and merges and supersedes all prior and
contemporaneous discussions, arrangements, agreements and understandings, both
oral and written, whether in term sheets, presentations or otherwise, between
the parties with respect to the subject matter hereof.

6

--------------------------------------------------------------------------------

 

 

e.

Amendment; Waiver. Except as contemplated under the Plan, no modification of or
amendment to this Agreement that has a material adverse effect on Participant,
nor any waiver of any rights under this Agreement, shall be effective unless in
writing signed by the parties to this Agreement; provided that the Company may
amend or modify this Agreement without Participant’s consent in accordance with
the provisions of the Plan or as otherwise set forth in this Agreement. The
failure by either party to enforce any rights under this Agreement shall not be
construed as a waiver of any rights of such party, provided that no waiver of
any breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition, whether of like or different nature.
Any amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

 

f.

Severability. If one or more provisions of this Agreement are held to be
unenforceable under Applicable Laws, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement and a substantially similar
provision shall be inserted that as closely as possible reflects the intent of
the parties shall be substituted in place of such unenforceable provision, (ii)
the balance of this Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Agreement shall be enforceable in
accordance with its terms.

 

g.

Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient when delivered personally or sent by telegram or
fax or forty-eight (48) hours after being deposited in the U.S. mail, as
certified or registered mail, with postage prepaid, and addressed to the party
to be notified at such party’s address as set forth below or as subsequently
modified by written notice:

If to the Company:

Calyxt, Inc.

2800 Mount Ridge Road
Roseville, MN 55113-1127

Attention: Chair of

Compensation Committee

Email: upon request

If to Participant:

At Participant’s most recent

address in the Company’s

records.

 

 

 

h.

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

 

i.

Successors and Assigns; No Third-Party Beneficiaries. The Company may not assign
its rights or obligations under this Agreement without the prior written consent
of Participant except to a successor of the Company. The rights and obligations
of Participant under this Agreement may not be assigned without the

7

--------------------------------------------------------------------------------

 

 

prior written consent of the Company. This Agreement shall be binding upon and
inure to the benefit of (a) Participant, Participant’s executors, administrators
and heirs and (b) the Company and the successors and permitted assigns of the
Company. The failure of the Company to assign this Agreement to a successor to
the Company or failure of a successor to the Company to explicitly assume and
agree to be bound by the Agreement shall be “Good Reason” for the purposes of
Section 8. Except as provided in this Section 15(i), nothing in this Agreement,
express or implied, is intended to confer on any Person other than the Company
and Participant, and their respective heirs, successors, legal representatives
and permitted assigns, any rights, remedies, obligations or liabilities under or
by reason of this Agreement.

16.Data Privacy Notice and Consent. By participating in the Plan, Participant
consents to the holding and processing of personal information provided by
Participant to the Company or any subsidiary, trustee or third-party service
provider, for all purposes relating to the operation of the Plan. These include,
but are not limited to:

 

a.

administering and maintaining Participant records, a dissolution or liquidation
of the Company;

 

b.

providing information to the Company, Subsidiaries, trustees of any employee
benefit trust, registrars, brokers or third-party administrators of the Plan;

 

c.

providing information to future purchasers or merger partners of the Company or
any Subsidiary, or the business in which Participant works; and

 

d.

transferring information about Participant to any country or territory that may
not provide the same protection for the information as Participant’s home
country.

17.Tax Withholding. As a condition precedent for the delivery by the Company of
Shares in settlement of the Performance Stock Units or upon lapse of
Restrictions on the Restricted Stock, or any other amount or benefit provided
under this Agreement, and as further set forth in Section 15 of the Plan,
Participant agrees to make adequate provision for federal, state or other tax
withholding obligations, if any, which arise upon the grant, vesting or
settlement of the Performance Stock Units or the grant, vesting or lapse of
Restrictions on the Restricted Stock, dividend distribution thereon, whether by
withholding, direct payment to the Company, or by surrendering Shares (either
directly or by stock attestation) that Participant previously acquired.
Regardless of any action the Company takes with respect to any or all income
tax, social security, payroll tax, or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items is and remains Participant’s responsibility and may exceed
the amount actually withheld. Participant further acknowledges that the Company
(a) makes no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including, but
not limited to, the grant, vesting, settlement of the Performance Stock Units,
the issuance of Shares upon lapse of Restrictions on the Restricted Stock, or
any other amount or benefit provided under this Agreement and (b) does not
commit to and is under no obligation to structure the terms of the grant or any
aspect of this Award to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any

8

--------------------------------------------------------------------------------

 

particular tax result. In the event Participant fails to make adequate provision
for applicable tax withholding obligations (or where the amount of money
provided is insufficient to satisfy the applicable obligations), Participant
authorizes the Company, in its discretion, to satisfy the obligations with
regard to all Tax-Related Items by (i) withholding from Participant’s wages or
other cash compensation paid to Participant, (ii) retaining Shares issuable to
Participant upon lapse of Restrictions on the Restricted Stock, or (iii) a
combination of the foregoing. Notwithstanding the foregoing, in no event shall
payment of Tax-Related Items be made by delivery or retention of Shares
exceeding the amount necessary to satisfy the Tax-Related Items at the maximum
statutory withholding rates.

18.Blackout Periods. Participant acknowledges that, to the extent the vesting or
settlement of any Performance Stock Units occur during a “blackout” period
wherein certain employees, including Participant, are precluded from selling
Shares, the Administrator retains the right, in its sole discretion, to defer
the delivery of the Shares (including Restricted Stock) pursuant to the
Performance Stock Units; provided, however, that the Administrator will not
exercise its right to defer Participant’s receipt of such Shares if such Shares
are specifically covered by a trading plan of Participant that conforms to the
requirements of Rule 10b5-1 of the Exchange Act and the Company’s policies and
procedures with respect to Rule 10b5-1 trading plans and such trading plan
causes such shares to be exempt from any applicable blackout period then in
effect. In the event the receipt of any Shares is deferred hereunder due to the
existence of a regularly scheduled blackout period, such Shares will be issued
to Participant on the first business day following the termination of such
regularly scheduled blackout period; provided, however, that in no event will
the issuance of such Shares be deferred subsequent to March 15th of the year
following the year in which the Performance Stock Units are vested and settled.
In the event the receipt of any Shares is deferred hereunder due to the
existence of a special blackout period, such Shares will be issued to
Participant on the first business day following the termination of such special
blackout period as determined by the Company’s General Counsel or his or her
delegatee; provided, however, that in no event will the issuance of such Shares
be deferred subsequent to March 15th of the year following the year in which
such Shares vest. Notwithstanding the foregoing, any deferred Shares will be
issued promptly to Participant prior to the termination of the blackout period
in the event Participant ceases to be subject to the blackout period.
Participant hereby represents that he or she accepts the effect of any such
deferral on Participant’s liability for Tax-Related Items or otherwise.




9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed and delivered this Agreement as of
the Grant Date.

 

 

CALYXT, INC.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 




10

--------------------------------------------------------------------------------

 

[Insert in Other Awards: EXHIBIT A

 

“Good Reason” means:

 

The Company takes any of the following actions without Participant’s consent:
(a) a material and adverse change in job title or a material diminution in
authority, job duties or responsibilities; (b) a reduction in base salary or a
material reduction in employment benefits; or (c) assignment to any work
location more than fifty (50) miles from the Company’s headquarters as of the
Grant Date.

 

The Company and Participant agree that “Good Reason” shall not exist unless and
until Participant provides the Company with written notice of the acts alleged
to constitute Good Reason within ninety (90) days of Participant’s knowledge of
the occurrence of such event, and the Company fails to cure such acts within
thirty (30) days of receipt of such notice, if curable. Participant must
terminate Participant’s employment within sixty (60) days following the
expiration of such cure period for the termination to be on account of Good
Reason.]

11